DETAILED ACTION
This action is in response amendments filed  26 October 2022 for application 16/175525 filed on 30 October 2018. Claims 1-4, 6-11, and 13-20 are currently pending. Claims 5 and 12 have been canceled. The rejections under 35 USC 101 have been withdrawn in light of the amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 26 October 2022 have been fully considered but they are not persuasive. 
Specifically, the Applicants Argue:
These limitations require using a machine learning model to generate a topic vector from an articles and generate a topic vector from a search string. The Action cites to Li pages 280 (Section 3), 284 (Section 5.1.2), 288 (Section 6.3.1), and 291 (Section 6.4.2), and to Li Figure 2 for the step of "generating a first topic vector ...". Li page 280 (Section 3) discusses a framework for suggesting candidate queries from a target input query. In other words, a user inputs a query and the system outputs candidate queries based on the input query. Li page 288, Section 6.3.1, further discusses finding related queries from an input query. Li page 291, Section 6.4.1, further discusses finding related queries from an input query using "MSN search spring query logs". Hence, Li teaches generating candidate queries from an input query. However, generating candidate queries from an input query does not require using a machine learning model to generate a topic vector from an article and generate a topic vector from a search string. Li page 284, Section 5.1.2, describes the EM algorithm. However, Li does not describe using the EM algorithm to generate vectors for both queries and for articles. Li Figure 2 further discloses a framework for identifying the similarity between queries. However, identifying the similarity between queries does not require using a machine learning model to generate a topic vector from an article and generate a topic vector from a search string. Thus, the cited art does not teach using a machine learning model to generate a topic vector from an article and generate a topic vector from a search string, as set forth in the claim. Therefore, the rejection should be withdrawn. 

Examiner Response
The Examiner respectfully disagrees, noting that a claim must be given its broadest reasonable interpretation consistent with the specification: M.P.E.P. 2173.01(l), M.P.E.P. 2111.01(II). Specifically, Li teaches “generating a first topic vector, with the machine learning model, for a first text collection comprising a search string generated, in response to user interaction, to locate one or more articles, wherein the machine learning model used to generate the first topic vector is the machine learning model used to generate the list of topic vectors” because he teaches that a topic vector is (also) generated using the trained LDA topic vector for a selected test/target query such that this query is understood to include a user input string that is intended to invoke a set of URL’s corresponding to articles (i.e., in the experimental phase any candidate query can be interchanged with a target query; in other words, as with the previous/historic queries, the current input query is expressed as a vector in the latent space using the LDA-based model as is shown also in Figure 2); in other words, as with the previous/historic queries, the current input query is expressed as a vector in the latent space using the LDA-based model as is shown also in Figure 2 in order to then determine the match/similarity between the target/input query with historical queries) (-viz., [p. 280, Section 3, p. 284, Section 5.1.2, p. 288, Section 6.3.1, p. 291, Section 6.4.1, Figure 2] In this manner, each past query is represented by the terms of its search result pages. In the online step, the same process is used to get the term expression of an input query, which requires the work of a search engine….In the online suggestion step, we use the trained topic model to infer the topic distribution for a target input query. With the inferred topic distribution, the query in an original expression of lexical occurrence is transformed into a reduced and latent topic space, which captures the semantic meaning of the query. We can use the transformed query expression to measure the similarity between various queries.,  Meanwhile, the calculated estimation parameters can be used to infer topic distribution of a new document by performing the variational inference., The query data are a collection of the 800 categorized queries provided by KDD cup 2005 for the reason of easily and accurately evaluating…. Also, when one query is used as an input query, the left 799 queries are considered as the candidate queries from which a suggestion list is made.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“An Efficient approach to suggesting topically related web queries using hidden topic model”, World Wide Web, 16, 2013, pp. 273-297), and in view of Zhao et al. (“Query Augmentation based Intent Matching in Retail Vertical Ads”, CIKM’14, 2014, pp. 619-628), hereinafter referred to as Zhao. 
 
In regards to claim 1, Li teaches A method comprising: obtaining a machine learning model trained with a plurality of training documents generated from a plurality of text collections; receiving, after generating a list of topic vectors for the plurality of text collections with the machine learning model, an additional text collection; wherein the plurality of text collections comprises one or more articles hosted by a system; ([p. 280, Section 3, p. 284, Section 5.1.2, p. 288, Section 6.2, Figure 2] In the offline step, the top search results of past queries are retrieved by a search engine, and terms are extracted from the search result pages. In this manner, each past query is represented by the terms of its search result pages., (E-step) For each document, find the optimizing values of variational parameters θ ∗ m and ϕ∗ m.., The first component of our LDA approach as shown in Figure 2 is the training data. … We assume that the crawled Wikipedia articles working as a small scale Web archive can cover the content topics that are relevant to the queries themselves for topic model learning and inference.… Then, the LDA model estimation uses the variational EM algorithm [5] to optimally choose the variational parameters that maximize the total likelihood of the corpus., wherein a query expansion framework uses a collection of training documents (Wikipedia) to initially learn (a training process) a LDA topic model such that a topic vector representation in the latent semantic space is generated for each document in that corpus (e.g., the variational parameters for the documents enumerated by m) such that, once the LDA model is trained, additional text collections are received in the form of queries (candidate queries – Figure 2) and their associated clicked URL’s (as determined from search clickthrough logs), wherein the plurality of text collections is being interpreted as corresponding to all text collections recited in the claim (i.e., the training documents form a subset of the full set of text collections that span both training and testing), and wherein the Wikipedia articles are specifically the articles in the collections that are hosted by a system but may include in general any article reachable via a web search.) generating an additional topic vector, with the machine learning model, for the additional text collection without training the machine learning model with the additional text collection; updating the list of topic vectors with a plurality of additional topic vectors that includes the additional topic vector;  ([p. 274, Abstract, p. 275, Section 1, p. 284, Section 5.1.2, p. 288, Section 6.3.1, Figure 2, Figure 4, Table 1, Table 2] This has two steps. In the offline model-learning step, a hidden topic model is trained, and for each candidate query, its posterior distribution over the hidden topic space is determined to re-express the query instead of the lexical expression., In the offline model-learning step, for gaining external knowledge from Web we collect an appropriate training dataset which is used to learn a generative probabilistic model for Web queries. Then, we employ an iterative estimation procedure to discover a latent semantic topic model, which is presumed to govern the co-occurrences of web queries. With this model, for each candidate query, its posterior distribution of hidden topics is determined., Meanwhile, the calculated estimation parameters can be used to infer topic distribution of a new document by performing the variational inference., The query data are a collection of the 800 categorized queries provided by KDD cup 2005 for the reason of easily and accurately evaluating…. Also, when one query is used as an input query, the left 799 queries are considered as the candidate queries from which a suggestion list is made., wherein, given the LDA topic model trained on a set of Wikipedia documents (each of which has a distinct topic vector representation), that model is applied to a set of historical candidate queries along with the associated clicked URL content (as indicated in the query logs and Figure 2) any one of which is an addition text collection to generate a topic vector representation of that candidate query/document (interpreted as updating the list since of document vectors since that topic vector is also being enumerated even if distinct from the topic vectors of the wikipedia document corpus); in other words, the Wikipedia articles are used to train an LDA topic model which characterizes the topic distributions/topic vectors for each document (Tables 1, 2) such that this model is then used to form the topic vector/topic distribution associated with candidate queries, any one of which is an additional text collection since it is not directly used to determine the topic distribution/LDA model and since the trained LDA model us used to infer the topic distribution/topic vector associated with any candidate past query.) generating a first topic vector, with the machine learning model, for a first text collection comprising a search string generated, in response to user interaction, to locate one or more articles, wherein the machine learning model used to generate the first topic vector is the machine learning model used to generate the list of topic vectors; ([p. 280, Section 3, p. 284, Section 5.1.2, p. 288, Section 6.3.1, p. 291, Section 6.4.1, Figure 2] In this manner, each past query is represented by the terms of its search result pages. In the online step, the same process is used to get the term expression of an input query, which requires the work of a search engine….In the online suggestion step, we use the trained topic model to infer the topic distribution for a target input query. With the inferred topic distribution, the query in an original expression of lexical occurrence is transformed into a reduced and latent topic space, which captures the semantic meaning of the query. We can use the transformed query expression to measure the similarity between various queries., Meanwhile, the calculated estimation parameters can be used to infer topic distribution of a new document by performing the variational inference., The query data are a collection of the 800 categorized queries provided by KDD cup 2005 for the reason of easily and accurately evaluating…. Also, when one query is used as an input query, the left 799 queries are considered as the candidate queries from which a suggestion list is made., wherein a topic vector is also generated using the trained LDA topic vector for a selected test/target query such that this query is understood to include a user input string that is intended to invoke a set of URL’s corresponding to articles (i.e., in the experimental phase any candidate query can be interchanged with a target query; in other words, as with the previous/historic queries, the current input query is expressed as a vector in the latent space using the LDA-based model as is shown also in Figure 2). and presenting a link corresponding to the additional text collection in response to matching the first topic vector to the additional topic vector, …([p. 285, Section 5.2.1, p. 290, Section 6.4.5, Figure 2] The similarity function used is the well-known cosine coefficient, defined as: …. The cosine function is widely employed in information retrieval [32]. Finally, our approach outputs a ranked list of candidate queries according to their similarity scores to the input query…. Finally, our approach outputs a ranked list of candidate queries according to their similarity scores to the input query., Here, we put the highest Precision and MAP scores of the three features together for performance comparisons, as listed in Tables 4 and 5. It is clear that our topic space improves the suggestion performance over the URL space., wherein the target query/first topic vector is matched to the candidate queries (additional topic vector including associated clicked URL’s) to identify and output to the user the highest ranking historical candidate queries of relevance (i.e., this is a presented link query suggestions based on the matched candidate query as well as, inherently, to any associated URL’s presented as a consequence of the association of the input query/first topic vector with the additional topic vector which, as previously noted, is based on the clicked URL’s for the (candidate) query associated with the additional text collection and the additional topic vector.) 
However Li does not explicitly disclose wherein the machine learning model is trained with an updated plurality of training documents to form an updated machine learning model.  Li performs an offline training once using the Wikipedia corpus but does not disclose a second training to update the LDA model based on the queries received in the online phase or according to successive session-based contextualizations.
However, Zhao, in the analogous environment of query expansion/augmentation teaches wherein the machine learning model is trained with an updated plurality of training documents to form an updated machine learning model.  ([p. 623, Section 3.2, p. 624, Section 4.2.1] Instead of only looking at product title and description, we leverage on the use of clickthrough data from Bing logs. In the log data, each product is associated with a list of search queries that lead to the click of the product. For each click log i for product p, we construct a matrix D1i where the p th row is the uni-gram representation of the queries and all the other rows empty. Finally the product matrix is produced according to D = α XD1i + βD2 + γD3, (15) where D2 and D3 are product - title matrix and product - description document respectively…. We apply the LDA model to the product-word matrix. The product matrix is factorized into a product-category matrix that summarizes the category component of a product, and a word-category matrix that represents word in a lower-dimension space…. It also gets frequent updates to keep track of the searching trend., First we add subscripts j for the j th product, so Pij is the variational topic parameter for category i in product j…. The update formula from Figure 6 of [3] can now be written: >equation 20>  where Cwj is the count of word w in product j, and αi is the prior distribution., wherein a query augmentation framework uses a collection of training documents (query history log, product database entries ) to initially learn (a training process) a LDA topic model based on those documents which includes a product decomposition matrix that is a row-by-row list of topic vectors associated with a product (also interpreted as corresponding to a product document entry in the database) such that this model is updated/retrained as the query history evolves in the sense that, specifically, a document that is clicked during a query session by the user (an additional text collection that includes that query and associated document click information) is used to update the LDA model according to the semantics of the clicked document (i.e., the additional text collection is added to the training documents to update the model used to characterize the topic vectors). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Zhao to train the machine learning model with the updated plurality of training documents to form an updated machine learning model. The modification would have been obvious because one of ordinary skill would have been motivated improve the recall and relevance of documents retrieved in information retrieval systems during query sessions by using user clickthrough behavior during a session in which an LDA model that is used to model the documents to be retrieved is updated/retrained to reflect the current relevance of those documents (Zhao, [p. 620, Section 1.1, p. 623, Section 3.2, p. 626, Section 5.3, Figure 5]).

In regards to claim 4, the rejection of claim 1 is incorporated and Li does not explicitly disclose further comprising: updating the plurality of training documents to include the additional text collection to form the updated plurality of training documents.  Li performs an offline training once using the Wikipedia corpus but does not disclose a second training to update the LDA model based on the queries received in the online phase or according to successive session-based contextualizations.
However, Zhao, in the analogous environment of query expansion/augmentation teaches further comprising: updating the plurality of training documents to include the additional text collection to form the updated plurality of training documents.  ([p. 623, Section 3.2, p. 624, Section 4.2.1] Instead of only looking at product title and description, we leverage on the use of clickthrough data from Bing logs. In the log data, each product is associated with a list of search queries that lead to the click of the product. For each click log i for product p, we construct a matrix D1i where the p th row is the uni-gram representation of the queries and all the other rows empty. Finally the product matrix is produced according to D = α XD1i + βD2 + γD3, (15) where D2 and D3 are product - title matrix and product - description document respectively…. We apply the LDA model to the product-word matrix. The product matrix is factorized into a product-category matrix that summarizes the category component of a product, and a word-category matrix that represents word in a lower-dimension space…. It also gets frequent updates to keep track of the searching trend., First we add subscripts j for the j th product, so Pij is the variational topic parameter for category i in product j…. The update formula from Figure 6 of [3] can now be written: >equation 20>  where Cwj is the count of word w in product j, and αi is the prior distribution., wherein a query augmentation framework uses a collection of training documents (query history log, product database entries ) to initially learn (a training process) a LDA topic model based on those documents which includes a product decomposition matrix that is a row-by-row list of topic vectors associated with a product (also interpreted as corresponding to a product document entry in the database) such that this model is updated/retrained as the query history evolves in the sense that, specifically, a document that is clicked during a query session by the user (an additional text collection that includes that query and associated document click information) is used to update the LDA model according to the semantics of the clicked document (i.e., the additional text collection is added to the training documents to update the model used to characterize the topic vectors). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Zhao to  update the plurality of training documents to include the additional text collection to form an updated plurality of training documents. The modification would have been obvious because one of ordinary skill would have been motivated improve the recall and relevance of documents retrieved in information retrieval systems during query sessions by using user clickthrough behavior during a session in which an LDA model that is used to model the documents to be retrieved is updated/retrained to reflect the current relevance of those documents (Zhao, [p. 620, Section 1.1, p. 623, Section 3.2, p. 626, Section 5.3, Figure 5]).

In regards to claim 6, the rejection of claim 1 is incorporated and Li does not explicitly disclose further comprising: updating the list of topic vectors using the updated machine learning model to form an updated list of topic vectors.  Li performs an offline training once using the Wikipedia corpus but does not disclose a second training to update the LDA model based on the queries received in the online phase or according to successive session-based contextualizations.
However, Zhao, in the analogous environment of query expansion/augmentation teaches further comprising: updating the list of topic vectors using the updated machine learning model to form an updated list of topic vectors.  ([p. 623, Section 3.2, p. 624, Section 4.2.1] Instead of only looking at product title and description, we leverage on the use of clickthrough data from Bing logs. In the log data, each product is associated with a list of search queries that lead to the click of the product. For each click log i for product p, we construct a matrix D1i where the p th row is the uni-gram representation of the queries and all the other rows empty. Finally the product matrix is produced according to D = α XD1i + βD2 + γD3, (15) where D2 and D3 are product - title matrix and product - description document respectively…. We apply the LDA model to the product-word matrix. The product matrix is factorized into a product-category matrix that summarizes the category component of a product, and a word-category matrix that represents word in a lower-dimension space…. It also gets frequent updates to keep track of the searching trend., First we add subscripts j for the j th product, so Pij is the variational topic parameter for category i in product j…. The update formula from Figure 6 of [3] can now be written: >equation 20>  where Cwj is the count of word w in product j, and αi is the prior distribution., wherein a query augmentation framework uses a collection of training documents (query history log, product database entries ) to initially learn (a training process) a LDA topic model based on those documents which includes a product decomposition matrix that is a row-by-row list of topic vectors associated with a product (also interpreted as corresponding to a product document entry in the database) such that this model is updated/retrained as the query history evolves in the sense that, specifically, a document that is clicked during a query session by the user (an additional text collection that includes that query and associated document click information) is used to update the LDA model according to the semantics of the clicked document (i.e., the additional text collection is added to the training documents to update the model used to characterize the updated list of topic vectors).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Zhao to update the list of topic vectors using the updated machine learning model to form an updated list of topic vectors. The modification would have been obvious because one of ordinary skill would have been motivated improve the recall and relevance of documents retrieved in information retrieval systems during query sessions by using user clickthrough behavior during a session in which an LDA model that is used to model the topic vectors of the documents to be retrieved is updated/retrained to reflect the current relevance of those documents (Zhao, [p. 620, Section 1.1, p. 623, Section 3.2, p. 626, Section 5.3, Figure 5]).

In regards to claim 7, the rejection of claim 1 is incorporated and Li does not explicitly teach further comprising: receiving a second topic vector based on the first text collection; and matching the second topic vector to a second text collection that is different from the first text collection.  Although Li teaches a query reformulation from suggested terms using the LDA topic model in which that query reformulation is a second topic vector based on the initial query (first text collection) generates a new search result, Li does not disclose, with that interpretation, the matching of this second topic vector to a second text collection. Alternatively, Li teaches a second text collection (reformulated text query) that is different from the first text collection (initial test query) but does not teach, in this context, that this reformulated query/second text collection is matched to a second topic vector based on the first text collection. In other words, Li does not teach that a topic vector based on the initial query (the test query) is being matched to a second query (also a test query) that differs from the initial query; the topic vectors associated with documents in the training set are not based on the test query. 
However, Zhao, in the analogous environment of query expansion/augmentation teaches further comprising: receiving a second topic vector based on the first text collection; and matching the second topic vector to a second text collection that is different from the first text collection.  ([p. 621, Section 2.1.1, p. 621, Section 2.1.2, p. 623, Section 3.2] Given user ui’s history Qi(URLi) and a fixed timeout interval τ , a session Sit is a set of consecutive queries from Qi (urls from URLi) starting at time t, such that ∀ consecutive qij and qik, |tij − tik| ≤ τ ., Both organic history search query and simple expansions of current query based on history search queries are included. The expansion rule is described as follows. For each current and history query pair, first, we break down the normalized queries into words/phrases; in most cases, tokens are just words separated by spaces. Then, we find a set of tokens that appear in history query but not in current query. Finally all tokens in this difference set are appended to original query to form the expanded candidate….,We apply the LDA model to the product-word matrix. The product matrix is factorized into a product-category matrix that summarizes the category component of a product, and a word-category matrix that represents word in a lower-dimension space…. It also gets frequent updates to keep track of the searching trend…. The categorical representation of the each query is then estimated using MLE of the query, which is the average sum of the normalized word vectors. That is <equation 17> …, wherein a query and its associated clicked documents from the resultant search (first text collection) is used to form/update the topic vector in the LDA document model (as previously pointed out using the semantics of the clicked document) such that a second text collection (during the same or subsequent session) in the form of a second query is evaluated for relevance by matching that query to the modified document topic vectors (i.e., the second query is explicitly represented by a weighted composite of product/category topic models which, if any particular produce associated with a previously clicked link is highly representative of that query, then it will be matched to the query as well as to any candidate queries for query augmentation/reformulation with representations also modified according to the LDA topic model as shown in equations 17 and 18).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Zhao to receive a second topic vector based on the first text collection and to match the second topic vector to a second text collection that is different from the first text collection. The modification would have been obvious because one of ordinary skill would have been motivated improve the recall and relevance of documents retrieved in information retrieval systems during query sessions by using user clickthrough behavior during a session in which an LDA model that is used to model the documents to be retrieved is updated/retrained to reflect the current relevance of those documents in which the topic vectors for in that model are modified in response to the clicked search results from previous queries (Zhao, [p. 620, Section 1.1, p. 623, Section 3.2, p. 626, Section 5.3, Figure 5]).

In regards to claim 8, the rejection of claim 7 is incorporated and Li does not explicitly teach further comprising: presenting a subsequent link to the second text collection, 3Application No. 16/175,525DocketNo.: 37202/773001; 1810832US wherein the subsequent link is different from the link corresponding to the additional text collection.  Although Li teaches a query reformulation from suggested terms using the LDA topic model in which that query reformulation is a second topic vector based on the initial query (first text collection) generates a new search result, Li does not disclose, with that interpretation, the matching of this second topic vector to a second text collection. Alternatively, Li teaches a second text collection (reformulated text query) that is different from the first text collection (initial test query) but does not teach, in this context, that this reformulated query/second text collection is matched to a second topic vector based on the first text collection. In other words, Li does not teach that a topic vector based on the initial query (the test query) is being matched to a second query (also a test query) that differs from the initial query; the topic vectors associated with documents in the training set are not based on the test query. Accordingly, Li therefore does not teach the corresponding differential search results based on these features.
However, Zhao, in the analogous environment of query expansion/augmentation teaches further comprising: presenting a subsequent link to the second text collection, 3Application No. 16/175,525DocketNo.: 37202/773001; 1810832US wherein the subsequent link is different from the link corresponding to the additional text collection.   ([p. 621, Section 2.1.1, p. 621, Section 2.1.2] Given user ui’s history Qi(URLi) and a fixed timeout interval τ , a session Sit is a set of consecutive queries from Qi (urls from URLi) starting at time t, such that ∀ consecutive qij and qik, |tij − tik| ≤ τ ., Both organic history search query and simple expansions of current query based on history search queries are included. The expansion rule is described as follows. For each current and history query pair, first, we break down the normalized queries into words/phrases; in most cases, tokens are just words separated by spaces. Then, we find a set of tokens that appear in history query but not in current query. Finally all tokens in this difference set are appended to original query to form the expanded candidate…. While expanded candidates are supposed to enrich the current query with additional user preference such as merchant or brand. As we will discuss later, both candidates need to pass a relevance threshold with the current query so that we don’t recommend Nike ads when user is looking for computers., wherein, the subsequent links in the search results produced in response to a new query (second text collection) differs from that of the previous queries and responses (additional text collection whether it be during a current session or different/historical sessions) because they have incorporated the effect of the  previously clicked search result links in the modification of the LDA model.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Zhao to present a subsequent link to the second text collection, 3Application No. 16/175,525DocketNo.: 37202/773001; 1810832US wherein the subsequent link is different from the link corresponding to the additional text collection. The modification would have been obvious because one of ordinary skill would have been motivated improve the recall and relevance of documents retrieved in information retrieval systems during query sessions by using user clickthrough behavior during a session in which an LDA model that is used to model the documents to be retrieved is updated/retrained to reflect the current relevance of those documents in which the topic vectors for in that model are modified in response to the clicked search results from previous queries to provide different, more focused/relevant results (Zhao, [p. 620, Section 1.1, p. 623, Section 3.2, p. 626, Section 5.3, Figure 5]).

Claim 9 is also rejected because it is just a system implementation of the same subject matter of claim 1 which can be found in Li and Zhao. It is noted that claim 9 recites a machine learning service with processor and memory which are found in Li (e.g. [pp. 275-276, Section 1, Figure 2, Table 2, Figure 3] In the offline model-learning step, for gaining external knowledge from Web we collect an appropriate training dataset which is used to learn a generative probabilistic model for Web queries. Then, we employ an iterative estimation procedure to discover a latent semantic topic model, which is presumed to govern the co-occurrences of web queries. With this model, for each candidate query, its posterior distribution of hidden topics is determined. Furthermore in the online query suggestion step, the topic distribution is inferred for an input query as well.)

Claim 11/9 is also rejected because it is just a system implementation of the same subject matter of claim 4/1 which can be found in Li and Zhao.

Claim 13/9 is also rejected because it is just a system implementation of the same subject matter of claim 6/1 which can be found in Li and Zhao.

Claim 14/9 is also rejected because it is just a system implementation of the same subject matter of claim 7/1 which can be found in Li and Zhao.

Claim 15/14 is also rejected because it is just a system implementation of the same subject matter of claim 8/7 which can be found in Li and Zhao.

Claim 16 is also rejected because it is just a CRM implementation of the same subject matter of claim 1 which can be found in Li and Zhao. It is noted that claim 16 recites memory with instructions which are found in Li (e.g. [pp. 275-276, Section 1, Figure 2, Table 2, Figure 3] In the offline model-learning step, for gaining external knowledge from Web we collect an appropriate training dataset which is used to learn a generative probabilistic model for Web queries. Then, we employ an iterative estimation procedure to discover a latent semantic topic model, which is presumed to govern the co-occurrences of web queries. With this model, for each candidate query, its posterior distribution of hidden topics is determined. Furthermore in the online query suggestion step, the topic distribution is inferred for an input query as well.)

Claim 18/16 is also rejected because it is just a CRM implementation of the same subject matter of claim 4/1 which can be found in Li and Zhao.

Claim 19/18 is also rejected because it is just a CRM implementation of the same subject matter of claim 6/1 which can be found in Li and Zhao.

Claim 20/16 is also rejected because it is just a CRM implementation of the same subject matter of claims 7/1 and 8/7 which can be found in Li and Zhao.

Claims 2, 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Zhao, and in further view of Chang et al ("The Theme-Mine in Query Expansion," 2008 IEEE Symposium on Advanced Management of Information for Globalized Enterprises (AMIGE), 2008, pp. 1-5), hereinafter referred to as Chang. 

In regards to claim 2, the rejection of claim 1 is incorporated and Li further teaches further comprising: generating, before receiving the additional text collection, the list of topic vectors for the plurality of text collections by applying the machine learning model to the plurality of text collections, wherein the plurality of text collections includes an article identified by the link, 2Application No. 16/175,525DocketNo.: 37202/773001; 1810832US ([p. 291, Section 6.4.1] We have carried out experiments on the MSN search spring query logs and click through data from May 1, 2006 to May 31, 2006. There are 132,257 queries and 199,798 URLs involved in the dataset, called MSN Data. To clean the data we first discarded all queries which did not result in a click on a URL. We then removed the queries which terms do not appear in our Wikipedia training data., wherein, at least for the MSN search query log-based experiments, only those queries which have URL’s associated with the wikipidia training data are considered as candidates such that any link selected within this query suggestion framework must include/correspond to a URL associated with a Wikipedia document/article.)  wherein the first text collection includes a first string that includes a search phrase, wherein the search phrase was entered by a user, ([p. 280, Section 3, p. 288, Section 6.3.1, Figure 2] In this manner, each past query is represented by the terms of its search result pages. In the online step, the same process is used to get the term expression of an input query, which requires the work of a search engine., The query data are a collection of the 800 categorized queries provided by KDD cup 2005 for the reason of easily and accurately evaluating…. Also, when one query is used as an input query, the left 799 queries are considered as the candidate queries from which a suggestion list is made., wherein a topic vector is also generated using the trained LDA topic vector for a selected test/target query such that this query is understood to include a user input string that is intended to invoke a set of URL’s corresponding to articles (i.e., in the experimental phase any candidate query can be interchanged with a target query).)
However, Li and Zhao do not explicitly teach wherein the plurality of text collections includes a second text collection that includes a second string, wherein the second string includes the search phrase and an article title, wherein the article title is from the article associated with the link, which has been clicked in response to receiving search results and has been clicked during a user session that includes a series of search activities and click activities by the user that were not interrupted by a break.  Li does not disclose query suggestion/reformulation contextualized to a session and does not indicate if the terms that represent the Wikipedia article (and which therefore might be included in any candidate query in the query expansion. Although Zhao discloses a query augmentation that includes a product name or merchant based on an initial user query and previous user click behavior, he does not explicitly disclose that the query reformulation/rewrite includes the title of a specific article/product that the user may have previously clicked. 
However, Chang, in the analogous environment of query expansion/reformulation teaches wherein the plurality of text collections includes a second text collection that includes a second string, wherein the second string includes the search phrase and an article title, wherein the article title is from the article associated with the link, which has been clicked in response to receiving search results and has been clicked during a user session that includes a series of search activities and click activities by the user that were not interrupted by a break.  ([p. 2, Section 3.1, p. 3, Section 3.2.1, p. 3, Section 4] Each session consist of a set of queries which is similar and submitted by a user within a time interval and a set of documents which are selected by this user according to these queries., Luhn suggested that sentences in which the greatest number of frequently occurring distinct words are found in greatest physical proximity to each other, are likely to be important in describing the content of the document in which they occur. We should consider the title terms frequency for the title of an article often reveals the major subject of that document., When a new query Q comes, the system will judge the similarity between the new query and the query vectors in query space and pick up the query vectors beyond the threshold α . Select the themes related to the query vectors which are similar to original query and formulate the new query Q’ by adding the terms from these themes into Q., wherein, in a session-based query expansion/reformulation framework, query expansion terms are selected for words found in articles clicked by the user in response to the submission of a previous query/search string in that session such that any such previous query is a first text collection, wherein the expansion of the search results in a second text collection that comprises both the search string and terms that may include the title of an article that the user clicked in the previous query results (i.e., the significant words specifically include the title of the article with the article that is clicked from a previously presented set of links, so that the inclusion of the title of the article itself in the expansion is not excluded),  and wherein the queries in that session are determined by submissions by the user within a time interval which is being interpreted as corresponding to excluding any queries that are separated by a break that exceeds that interval of time.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li and Zhao to incorporate the teachings of Chang for the plurality of text collections to include a second text collection that includes a second string, wherein the second string includes the search phrase and an article title, wherein the article title is from the article associated with the link, which has been clicked in response to receiving search results and has been clicked during a user session that includes a series of search activities and click activities by the user that were not interrupted by a break.  The modification would have been obvious because one of ordinary skill would have been motivated improve the precision performance of information retrieval systems during query sessions by expanding queries using pertinent theme terms indicative of the user’s intent from mining user clickthrough logs during the session with terms in the title being particularly relevant as indicators the theme  (Chang, [Abstract, p. 3, Section 3.2.1, p. 4, Section 5, p. 5, Section 6]).

In regards to claim 3, the rejection of claim 2 is incorporated and Li does not explicitly disclose wherein the break is a timespan of at least 30 minutes.  Li does not disclose query suggestion/reformulation contextualized to a session. 
However, Zhao, in the analogous environment of query expansion/augmentation teaches wherein the break is a timespan of at least 30 minutes.  ([p. 621, Section 2.1.1, p. 623, Section 3.2, p. 624, Section 4.2.1] Given user ui’s history Qi(URLi) and a fixed timeout interval τ , a session Sit is a set of consecutive queries from Qi (urls from URLi) starting at time t, such that ∀ consecutive qij and qik, |tij − tik| ≤ τ . The definition implies that sessions {Sit} T 0 is a set of disjoint partition of Qi (URLi). Typically timeout interval is set to be 30 minutes.,  Instead of only looking at product title and description, we leverage on the use of clickthrough data from Bing logs. In the log data, each product is associated with a list of search queries that lead to the click of the product. For each click log i for product p, we construct a matrix D1i where the p th row is the uni-gram representation of the queries and all the other rows empty. Finally the product matrix is produced according to D = α XD1i + βD2 + γD3, (15) where D2 and D3 are product - title matrix and product - description document respectively…. We apply the LDA model to the product-word matrix. The product matrix is factorized into a product-category matrix that summarizes the category component of a product, and a word-category matrix that represents word in a lower-dimension space…. It also gets frequent updates to keep track of the searching trend., First we add subscripts j for the j th product, so Pij is the variational topic parameter for category i in product j…. The update formula from Figure 6 of [3] can now be written: >equation 20>  where Cwj is the count of word w in product j, and αi is the prior distribution., wherein, in a session-based query expansion/reformulation framework, terms are suggested for current expansion according to user clickthrough log behavior in a session with session segmentation established if successive queries are separated by at least 30 minutes session timeout) and wherein it is noted that this framework (similar to Li) also models the documents/product entries using an LDA topic model (with the topic distribution determined by user clickthrough behavior but with that behavior also contextualized to a session) but in which (similar to Chang) the topic representation of those entries is based upon (includes) words that are in the product description including the title.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Zhao for the break is a timespan of at least 30 minutes. The modification would have been obvious because one of ordinary skill would have been motivated improve the recall and relevance of documents retrieved in information retrieval systems during query sessions, segmented by the 30 minute rule, by using user clickthrough behavior during a current or historical session to form LDA-based topic models for each document/product to reflect the current relevance of those documents (Zhao, [p. 620, Section 1.1, p. 623, Section 3.2, p. 626, Section 5.3, Figure 5]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li and Zhao to incorporate the teachings of Chang for the same reasons as pointed out for claim 2.

Claim 10/9 is also rejected because it is just a system implementation of the same subject matter of claim 2/1 which can be found in Li, Zhao, and Chang.

Claim 17/16 is also rejected because it is just a CRM implementation of the same subject matter of claim 2/1 which can be found in Li, Zhao, and Chang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deveaud et al. (“Accurate and Effective latent concept modeling for ad hoc information retrieval”, Document numerique, 17(1), pp. 61-84, 2014) teach a query expansion framework using LDA.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/Vincent Gonzales/
Primary Examiner, Art Unit 2124